Citation Nr: 0701947	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.  He died in July 2001.  The appellant is his 
widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 decision of the Wichita, Kansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
that decision, the RO denied service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. § 
1310.  The RO also denied DIC benefits under the provisions 
of 38 U.S.C.A. § 1318. This appeal ensued.

The Board remanded the case to the RO in November 2004, via 
the Appeals Management Center (AMC), in Washington, DC, to 
determine the type of personal hearing the appellant desired 
to have before the Board.  

The appellant opted for a hearing before a travel section of 
the Board.  The undersigned Veterans Law Judge (VLJ) chaired 
a hearing held at the RO in August 2005.  A transcript of the 
proceeding is of record.

The Board again remanded the case to the RO, in December 
2005, via the AMC, in Washington, DC, for further evidentiary 
development.  The case has been returned to the Board for 
continuation of appellate review.  


FINDINGS OF FACT

1.  The veteran died in July 2001, at age 54, from metastatic 
gastric carcinoma.  

2.  At the time of his death, service connection was in 
effect for PTSD, evaluated 100 percent disabling from January 
1997.  

3.  Gastric carcinoma was not present in service or to a 
compensable degree within the first postservice year.  

4.  A disability of service origin or a disability 
proximately due to or the result of or aggravated by a 
service-connected disability is not shown to have caused 
death or played any part in death.  

5.  The veteran was not continuously rated totally disabled 
by reason of service-connected disability for a period of ten 
years immediately preceding death; or for a period of five 
years from the date of discharge from military service; also, 
he was not a former prisoner of war.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).

2.  DIC under the provisions of 38 U.S.C.A. § 1318 is not 
warranted.  38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2002 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was first provided the required VCAA notice by 
letter of February 2002, which was before the RO's March 2002 
decision denying service connection for the cause of the 
veteran's death.  Hence, the timing of notice provisions 
specified in the Pelegrini decision are satisfied.  

As for assisting the appellant with her claims, the veteran's 
service medical records are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from non-VA medical sources have also been obtained.  
There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In addition, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

As well, service connection may be granted, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).  
Prior law required that the veteran have a disease listed at 
38 C.F.R. § 3.309(e), in addition to proof of Vietnam 
service, before exposure there was presumed.  So the change 
eliminating this requirement reversed the U.S. Court of 
Appeals for Veterans Claims (Court's) decision in McCartt v. 
West, 12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The applicable criteria pertaining to service connection for 
the cause of death provide as follows:  

(a)	General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 

(b)	Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 

(c)	Contributory cause of death. 

(1)	Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 

(2)	Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

(3)	Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 

(4)	There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §  3.312 (2006).

DIC is payable if the cause of death is not due to willful 
misconduct and the veteran was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability rated totally disabling if-(1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge from or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318 (West 
2002).  

Analysis

The death certificate shows that the immediate cause of the 
veteran's death was metastatic gastric carcinoma.  The 
medical evidence shows that the veteran's fatal stomach 
cancer was first objectively identified in April 2001, more 
than three decades after military service, when he was 
evaluated at the Kansas University Medical Center.  
Accordingly, there is no basis for a grant of service 
connection for the cause of the veteran's death on the 
grounds of a disability which was incurred in service or 
which may be presumed to have been incurred in service 
because it was shown to be present to a compensable degree 
within the first postservice year.  

The fact that the veteran had service in Vietnam during the 
Vietnam era is sufficient, in and of itself, to presume he 
had herbicide exposure while there.  However, stomach cancer 
is not among the conditions listed above at 38 C.F.R. 
§ 3.309(e).  So, the appellant is not entitled to service 
connection for cause of the veteran's death on a presumptive 
basis of herbicide exposure.  

There remains the question of whether the appellant has 
presented evidence sufficient to support a claim of direct 
service connection for the cause of death from stomach cancer 
on the basis that the disorder is attributable to service, 
including the veteran's exposure to the herbicides.  She 
states that the opening paragraph of the autopsy report links 
the veteran's fatal stomach cancer to Agent Orange exposure.  
In fact, the pertinent paragraph of that report reads as 
follows:  "The decedent had a history of stomach cancer with 
known metastases to lung, kidney and liver.  His past medical 
history was otherwise significant for exposure to Agent 
Orange in the late 1960's."  The pathologist's statement, 
while identifying the metastatic stomach cancer as the cause 
of the veteran's death and remarking on his past Agent Orange 
exposure, simply does not suggest that the veteran's stomach 
cancer is attributable to Agent Orange exposure.  

The appellant asserts that, not only stomach cancer, but lung 
cancer, as well, brought about the veteran's death.  In this 
regard, a CT scan of the veteran's abdomen in June 2001, 
shortly before his death, showed multiple pulmonary nodules 
compatible with metastatic disease, and the autopsy report 
indicates metastatic carcinoma to the lungs.  Lung cancer is 
one of the conditions for which presumptive service 
connection may be granted on the basis of herbicide exposure.  
However, presumptive service connection may be granted for 
lung cancer on the basis of herbicide exposure only where it 
is shown that such form of cancer originated in the lungs.  
Here, the medical evidence establishes that cancer came to 
involve the lungs only after it spread from the stomach, the 
primary site of the veteran's fatal cancer.  

The appellant does not contend nor does the medical evidence 
indicate that service-connected PTSD either gave rise to or 
caused a permanent increase in severity of the veteran's 
fatal stomach cancer.  In this case, there is no objective 
evidence of an etiological relationship between service-
connected PTSD and the condition that produced death.  

The appellant contends that service-connected PTSD 
contributed to the veteran's death, in that the veteran may 
have delayed seeking treatment for his fatal stomach cancer 
because of psychiatric symptomatology.  However, there is no 
objective evidence to support that contention.  In this 
regard, an April 2001 report of a VA psychiatric examination 
shows that PTSD, although severe, did not impair the 
veteran's thought process.  He was found to be cooperative 
and oriented to time, person and place.  Hence, there is no 
medical evidence to suggest that service-connected PTSD 
contributed to the veteran's death by producing symptoms of 
such magnitude that they impeded his seeking treatment for 
stomach cancer, the condition that resulted in his death.  

The appellant's assertions linking the veteran's fatal 
stomach cancer to any event or occurrence of military 
service, including herbicide exposure, or to a service-
connected disability, amount to an opinion about a matter of 
medical causation.  As a lay person, she is not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With respect to the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, the record shows that 
the veteran was separated from military service in September 
1969.  Prior to his death, he was rated 100 percent disabled 
for PTSD from January 1997.  The evidence of record does not 
establish that the veteran was ever a prisoner of war.  Since 
he did not die within five years of his separation from 
military service and was not a prisoner of war, then the only 
remaining basis of entitlement to section 1318 DIC benefits 
is upon a showing that the veteran was rated 100 percent 
disabled due to his service-connected PTSD for ten years 
prior to his death.  However, that fact is not established on 
the evidence of record.  

For the reasons discussed above, the claim of service 
connection for the cause of the veteran's death and the claim 
of DIC benefits under the provision of 38 U.S.C.A. § 1318 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


